DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 18, and 19 each recite that "the other protrusions formed at the side surfaces are arranged at portions of the side surfaces on curved surface sides thereof." It is unclear as to what is meant by "at portions of the side surfaces on curved surface sides thereof." It is unclear whether the claim is reciting the other protrusions as formed on a portion of each side surface adjacent the curved surfaces or that the side surfaces themselves have curved surfaces on which the other protrusions are formed. For the purpose of examination, it is assumed that the other protrusions are formed on a portion of each side surface adjacent the curved surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (JP 2004-196145, of record, with English machine translation) in view of Imakita (US 2011/0088821).
Regarding claim 1, Koishi discloses a tire comprising a tread portion including a tread surface and a groove (see grooves 2; Fig. 1, 4) and a plurality of protrusions formed on the bottom surface of the grooves (see Fig. 2-4, wherein the corrugated surface can be formed with protrusions in the form of riblets as shown in Fig. 6 or protrusion 6 as shown in Fig. 7; pg 2-3 of translation).
As to the size and interval of the protrusions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height as 0.1 to 1.0mm and interval as 0.1 to 1.0mm since Koishi teaches a height of 0.05 to 0.5mm and pitch of 0.05 to 0.5 mm to improve drainage (pg 3, lines 105-117), said ranges overlapping the claimed ranges.
While Koishi is silent as to the groove width to depth ratio, Examiner notes that the ratio range covers conventional width and depth dimensions typically found in the tread art. In the same field of endeavor of tire treads, Imakita teaches that in the case of passenger car tires, the widths of the longitudinal and transverse grooves are 3 to 20mm, preferably 5 to 15mm ([0044]). Further, Imakita teaches depths are 1.5 mm to 8mm, preferably 3 to 6mm ([0045]). These ranges yield width/depth ratio ranges of 0.8 to 5 for the preferred ranges, said range falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove of Koishi with width/depth ratio of 0.5 to 8.0 since Imakita discloses groove width and depth ranges for passenger car tire treads ([0044,00445]), said ranges yield width/depth ratio that satisfy the claimed range. One would have been motivated to configure the groove of Koishi with conventional dimensions known to be suitable for tire treads and to secure drainage performance and block rigidity.
Regarding claim 2, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the groove to have cross-sectional areas in the recited range since the width and depth ranges disclosed by Imakita yield cross-sectional areas ranging roughly from 15 mm2 to 90 mm2 based on the preferred ranges (5 to 15 x 3 to 6; the area values being slightly smaller since the groove width narrows towards the bottom).
Regarding claims 4 and 9, Koishi's groove comprises side surfaces and curved surfaces connecting the side surfaces and bottom surface (See Fig. 2-4). The textured groove bottom having riblets or protrusions extends from the bottom surface to the side surfaces. As to the height and interval, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height as 0.1 to 1.0mm and interval as 0.1 to 1.0mm since Koishi teaches a height of 0.05 to 0.5mm and pitch of 0.05 to 0.5 mm to improve drainage (pg 3, lines 105-117), said ranges overlapping the claimed ranges.
Regarding claims 6 and 15, Koishi teaches that the dimple density can be greater at the bottom region than the top to prevent water flow that is often separated in the bottom region B from peeling off and that the dimples can be projections as shown in Fig. 7 to similarly improve drainage (pg 3, lines 91-105; Fig. 4). As density decreases from the bottom to the top of the groove, the interval between protrusions would increase.
Regarding claims 7 and 19, Koishi's protrusions are formed on the entirety of the side surface, including portions adjacent to the curved surfaces.

Claims 3, 8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (JP 2004-196145, with English machine translation) in view of Imakita (US 2011/0088821) as applied to the claims above, and further in view of Cortes (US 2002/0092591).
Regarding claims 3 and 8, Koishi's grooves have a pair of tapered side surfaces and a bottom surface (see Fig. 3-4). Koishi does not disclose the angle formed between the tread surface and the side surface; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as claimed since Cortes, similarly directed towards a tire tread having groove that tapers in width, teaches configuring the side surface walls with angles of 90 to 135 degrees ([0016]) for the purpose of reducing frictional force between debris and groove walls ([0006-0008]).
Regarding claims 10 and 11, Koishi's groove comprises side surfaces and curved surfaces connecting the side surfaces and bottom surface (See Fig. 2-4). The textured groove bottom having riblets or protrusions extends from the bottom surface to the side surfaces. As to the height and interval, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height as 0.1 to 1.0mm and interval as 0.1 to 1.0mm since Koishi teaches a height of 0.05 to 0.5mm and pitch of 0.05 to 0.5 mm to improve drainage (pg 3, lines 105-117), said ranges overlapping the claimed ranges.
Regarding claims 16 and 17, Koishi teaches that the dimple density can be greater at the bottom region than the top to prevent water flow that is often separated in the bottom region B from peeling off and that the dimples can be projections as shown in Fig. 7 to similarly improve drainage (pg 3, lines 91-105; Fig. 4). As density decreases from the bottom to the top of the groove, the interval between protrusions would increase.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (JP 2004-196145, with English machine translation) in view of Imakita (US 2011/0088821) as applied to the claims above, and further in view of Ohsawa (US 2001/0032691).
Regarding claims 5 and 12, Koishi does not disclose decreasing a height of the protrusions from the bottom surface to the side surface; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion heights as claimed since Ohsawa, similarly directed towards tire treads, teaches providing small protrusions or riblets in groove surfaces for the purpose of improving water flow and drainage ([00139-0142]) and, by gradually enlarging the depths of small grooves 22 from the tread surface to the groove bottom, water flow and anti-hydroplaning properties can be maintained as the tread wears ([00175-0179]; Fig. 12). Examiner notes that the heights of the protrusions 20 is defined by the depth of the small grooves 22 such that an enlarged depth yields an increased height.
Regarding claim 18, Koishi's protrusions are formed on the entirety of the side surface, including portions adjacent to the curved surfaces.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (JP 2004-196145, with English machine translation) in view of Imakita (US 2011/0088821) and Cortes (US 2002/0092591) as applied to the claims above, and further in view of Ohsawa (US 2001/0032691).
Regarding claims 13 and 14, Koishi does not disclose decreasing a height of the protrusions from the bottom surface to the side surface; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion heights as claimed since Ohsawa, similarly directed towards tire treads, teaches providing small protrusions or riblets in groove surfaces for the purpose of improving water flow and drainage ([00139-0142]) and, by gradually enlarging the depths of small grooves 22 from the tread surface to the groove bottom, water flow and anti-hydroplaning properties can be maintained as the tread wears ([00175-0179]; Fig. 12). Examiner notes that the heights of the protrusions 20 is defined by the depth of the small grooves 22 such that an enlarged depth yields an increased height.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749